
	
		IV
		112th CONGRESS
		2d Session
		H. RES. 685
		IN THE HOUSE OF REPRESENTATIVES
		
			June 8, 2012
			Ms. Hochul (for
			 herself, Ms. Slaughter, and
			 Mr. Higgins) submitted the following
			 resolution; which was referred to the Committee on Foreign Affairs, and in
			 addition to the Committee on Armed
			 Services, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		RESOLUTION
		Recognizing the 200th anniversary of the
		  War of 1812 and the ensuing 200 years of peace and cooperation between the
		  United States and Canada.
	
	
		Whereas the United States declared war on Great Britain on
			 June 18, 1812;
		Whereas communities across the United States banded
			 together to defend the American freedoms that had been won in the Revolutionary
			 War;
		Whereas roughly 20,000 brave Americans gave their lives in
			 the War of 1812, and an additional 4,500 were wounded;
		Whereas despite the vastly superior size of the military
			 of Great Britain, the United States forces won a number of significant
			 victories;
		Whereas the town of Lewiston, New York, served as the
			 headquarters for the United States Army during the Battle of Queenston Heights,
			 the first major battle of the War of 1812;
		Whereas major battles of the War of 1812 that were fought
			 on the water, including American victories on the Great Lakes, demonstrated the
			 superior bravery and strategic prowess of the United States maritime
			 forces;
		Whereas the decisive victory of Oliver Hazard Perry over a
			 British fleet near Put-In-Bay, Ohio, in the Battle of Lake Erie ensured that
			 the United States gained control of the Great Lakes and that critical portions
			 of the Old Northwest Territory remained part of the United States;
		Whereas the war came to the State of New York in late
			 December 1813 when the village of Black Rock, just miles from Buffalo, was
			 burned by the British;
		Whereas Buffalo, New York, is said to have seen more of
			 the war than any other United States town, and the British torched Buffalo
			 despite previous assurances that private property would be spared;
		Whereas Great Britain attacked the capital of the United
			 States, Washington, DC, burning to the ground the United States Capitol
			 Building, the White House, and much of the rest of the city;
		Whereas the British Royal Navy sailed up the Chesapeake
			 Bay in an attempt to capture Baltimore, Maryland;
		Whereas United States forces at Baltimore’s Fort McHenry
			 won a key battle, withstanding nearly 25 hours of bombardment by British forces
			 and rebuffing the attempted invasion;
		Whereas Francis Scott Key, an American lawyer, saw an
			 American flag flying over Fort McHenry after the British attack and composed
			 the work that would later become The Star-Spangled Banner, the
			 United States National Anthem;
		Whereas, on December 24, 1814, the United States and the
			 British Empire signed the Treaty of Ghent, officially ending the War of
			 1812;
		Whereas General Andrew Jackson, who would later become the
			 seventh President of the United States, won the Battle of Horseshoe Bend and
			 then emerged victorious from the Battle of New Orleans, which, though fought
			 after the Treaty of Ghent had been signed, was a great source of pride and
			 momentum for the United States;
		Whereas the end of the War of 1812 ushered in 200 years of
			 peace between the United States and the nations of Canada and Great
			 Britain;
		Whereas the War of 1812 Bicentennial Peace Garden Trail
			 celebrates the strong relationship the United States and Canada have enjoyed
			 since the end of the War of 1812, and marks historical sites in the Great Lakes
			 region of the United States and Canada; and
		Whereas the trade partnership between the United States
			 and Canada is the world’s strongest, trading nearly $1,000,000 in goods and
			 services each minute and more than half-a-trillion dollars in goods and service
			 each year, sustaining millions of jobs in both countries: Now, therefore, be
			 it
		
	
		That the House of Representatives
			 recognizes the brave soldiers that died in the War of 1812, 200 years ago, and
			 honors the peace and close friendship that the United States and Canada have
			 shared in the 200 years since the end of the War.
		
